Name: Council Regulation (EU) NoÃ 617/2012 of 10Ã July 2012 amending Council Regulation (EC) NoÃ 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te dÃ¢ Ivoire
 Type: Regulation
 Subject Matter: international trade;  Africa;  international affairs;  EU finance;  defence
 Date Published: nan

 11.7.2012 EN Official Journal of the European Union L 179/1 COUNCIL REGULATION (EU) No 617/2012 of 10 July 2012 amending Council Regulation (EC) No 174/2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/371/CFSP of 10 July 2012 amending Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP (2) renewing the restrictive measures against CÃ ´te dIvoire and repealing Common Position 2004/852/CFSP (3). Regulation (EC) No 174/2005 (4), adopted initially to give effect to Common Position 2004/852/CFSP, also gives effect to Decision 2010/656/CFSP at Union level by imposing restrictions on the supply of assistance related to military activities to CÃ ´te dIvoire. (2) Decision 2012/371/CFSP amends the scope of Decision 2010/656/CFSP in the light of United Nations Security Council Resolution 2045 (2012) and removes the restrictions on the supply of technical and financial assistance related to military activities. It also removes the restrictions on the supply of technical and financial assistance related to internal repression equipment. (3) Those measures fall within the scope of the Treaty on the Functioning of the European Union and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (4) Regulation (EC) No 174/2005 should therefore be amended accordingly. (5) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 174/2005 is hereby amended as follows: (1) Article 1 is replaced by the following: Article 1 For the purposes of this Regulation, Sanctions Committee  shall mean the Committee of the Security Council of the United Nations which was established pursuant to paragraph 14 of UN Security Council Resolution (UNSCR) 1572 (2004).; (2) Article 2 is repealed; (3) Article 3 is replaced by the following: Article 3 It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex I, whether or not originating in the Union, to any person, entity or body in, or for use in, CÃ ´te dIvoire; (b) to participate, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in point (a) of this Article.; (4) Article 4 is repealed; (5) in Article 4a, paragraphs 1 and 2 are replaced by the following: 1. By way of derogation from Article 3, the competent authority, as listed in Annex II, of the Member State where the exporter or service provider is established, may authorise, under such conditions as it deems appropriate, the sale, supply, transfer or export of non-lethal equipment included in Annex I, after having determined that the non-lethal equipment concerned is intended solely to enable the Ivorian security forces to use only appropriate and proportionate force while maintaining public order. 2. By way of derogation from Article 3, the competent authority, as listed in Annex II, of the Member State where the exporter or service provider is established, may authorise, under such conditions as it deems appropriate, the sale, supply, transfer or export of equipment which might be used for internal repression as listed in Annex I, which is intended solely for the support of the Ivorian process of Security Sector Reform and for support or use by the United Nations Operation in CÃ ´te dIvoire (UNOCI) and the French forces who support them.. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2012. For the Council The President V. SHIARLY (1) See page 21 of this Official Journal. (2) OJ L 285, 30.10.2010, p. 28. (3) OJ L 368, 15.12.2004, p. 50. (4) OJ L 29, 2.2.2005, p. 5.